DETAILED ACTION
Claims 1, 2, 4-9, 11-16, 18-23, and 25-29 are presented for examination.
Claims 1, 8, 15, and 22 are amended.
Claims 3, 10, 17, 24, and 30 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection to the claims under 35 U.S.C. 112 has been withdrawn based on Applicant’s amendment.
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Xu and Ahluwalia fail to disclose or suggest, at least, a predefined event comprising a lapse of a first predefined time after the request was received, [Remarks, pages 13-20].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Xu discloses inhibiting transmitting of user plane data on the second connection until a predefined event paragraphs 0087, 0090, inhibiting transmitting of user plane data on the second connection from creating the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].
Xu does not explicitly disclose wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received.
However, Ahluwalia inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received [fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].

Regarding inhibiting transmitting of user plane data on the second connection until a predefined event happens, Xu discloses in paragraphs 0090 and 0110
[0090] …. Alternatively when the message in block 502 indicates that a certain bearer will suspend, which is previously established at the source SeNB, the source MeNB sends a bearer suspending message to a source SeNB, the message may include the identifier of the bearer, the indicator of bearer suspending, or the message may also include the identifier of the bearer to be released, or may include an indicator in combination with the method in the first embodiment or the second embodiment. The same blocks as the first embodiment or the second embodiment and the corresponding description are omitted herein. After the bearer suspending message is received, the source SeNB is aware that a certain bearer is still being established at this SeNB, and suspends the data transmission/reception on this bearer, waiting for receiving a message of data transmission resuming sent by the target MeNB. When received, the SeNB resumes the data transmission/reception.

[0110] Or, the source MeNB sends a SeNB modification request message to the source SeNB, where the target SeNB and the source MeNB are the same, and the message carries an identifier of the bearer to be released and indication information to indicate whether the bearer is suspended. According to the information, the source SeNB is aware that the bearer is established at a same eNB, and the data forwarding is an internal data forwarding. The address for data forwarding is specified by the IP address and the tunnel number for data forwarding. The source SeNB suspends data transmission at the bearer which needs to be suspended.


In other words, Xu discloses transmitting a request message comprising information to indicate a bearer is suspended, and stopping data transmission.

Regarding inhibiting transmitting of user plane data until … a lapse of a first predefined time after the request was received, Ahluwalia discloses in Figure 6, paragraphs 0063, 0069-0084, and 0089.

[AltContent: textbox (Figure 6 illustrates the process of stopping the data transmission after receiving a handover request until the UE is switched to the target eNodeB)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    756
    557
    media_image1.png
    Greyscale


[0063] In order to transfer the context and forward the data to support lossless inter eNodeB handover, we have appreciated that it is desirable that the source eNodeB is able to synchronize the data transmission status between itself and the target eNodeB during handover. From this we have concluded that the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase considering that the interruption time for the User Plane data is minimal. However, fulfilling this desired requirement is not straightforward as stopping the data transmission through additional signalling would be problematic as it would increase the overall handover time. We have appreciated that it is possible implicitly to stop the data transmission in (one or both, preferably both) the source eNodeB and UE at the time of handover execution, by modifying the conventional approach (which is carried out solely in the C-plane) to build in some "realisation" of the handover process in the User plane data transfer process. …. 

[0069] 4) The source eNodeB issues a handover Request to the target eNodeB entity passing necessary information to prepare the handover at the target side. The target eNodeB configures the required resources. … [0074] b. The UE is commanded by the source eNodeB RRC entity 96 to perform the HO; target side radio resource information is contained in the command. [0075] c. On receiving the HO Command the RRC entity 96 in the UE commands the outer ARQ U-plane entities to send a status packet in the Uplink direction and stop the UL transmission. In response, the PDCP layer in the source eNodeB positively purges the corresponding PDCP SDU from its buffer 107. Following this, the UE shall immediately initiate the L1/L2 signalling in the target eNodeB after this. [0076] d. Since the user plane data transmission is stopped in both directions and the status packet is exchanged in both uplink and downlink, the source eNodeB will be able to accurately synchronize the data transmission status between source and target eNodeBs, and SDU forwarding (from Source eNodeB to target eNodeB) can start from any point after this. [0077] 8) The UE gains synchronisation at the target side. [0078] 9) Once the UE has successfully accessed the cell, it sends an indication tothe target eNodeB that the handover is completed. [0079] 10 a) After submitting the handover Complete to the lower layer, the RRC entity 96 in the UE commands the PDCP entities 97 and the Outer ARQ entities 95 to resume the UL U-plane traffic. [0080] 10 b) On reception of handover Complete, the RRC entity 96 in the target eNodeB commands the PDCP entities 97 and the Outer ARQ U-plane entities 95 to resume the DL traffic. The target eNodeB starts the transmission of the forwarded DL packets received from the source eNodeB. …. [0084] 14) Upon reception of the Release Resource message, the source eNodeB releases radio and C-plane related resources in relation to the UE context. The source eNodeB continues to perform data forwarding until an implementation dependent mechanism decides that data forwarding can be stopped and U-plane/TNL resources can be released. ….

[0089] In order to transfer the context and forward the data to support lossless inter eNodeB HO, the source eNodeB synchronizes the data transmission status between itself and the UE with the target eNodeB during HO. This is facilitated by stopping the data flow at an appropriate instant in time during the HO execution phase, considering that the interruption time for the user plane data is minimal. In one embodiment the Outer ARQ entity in the source eNodeB and in the UE sends the other a status report (indicating what that device has received successfully) before stopping the data flow in the appropriate direction. This status message may be a simplified report indicating only what the device has received. This allows the source eNodeB and the UE to get to know the exact data transmission status (ie what the other party has received and therefore what still has to be sent) before stopping the transmission during the HO execution. Therefore, after the HO the data transmission can resume without the need to transmit any duplicated packets over the air interface. 

In other words, Ahluwalia discloses stopping transmission of data packets during the handover execution phase (the time of handover execution; until the UE is switched to the target eNodeB) after the request was received. 

Therefore, given that Xu discloses inhibiting transmitting of user plane data until, and Ahluwalia discloses inhibiting/stopping transmission of data packets during the handover execution phase (the time of handover execution; until the UE is switched to the target eNodeB) after the request was received, then the combination of Xu and Ahluwalia clearly discloses inhibiting transmitting of user plane data on the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received.


	Regarding the rejection of claims 8, 15 and 22, claims 8, 15 and 22 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 8, 15 and 22, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2, 4-7, 9, 11-14, 16, 18-21, 23, and 25-29, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how this time is determined or defined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant argues, “Ahluwalia merely discloses that an appropriate instant in time may be used to stop the data flow, but is silent regarding how this time is determined or defined”. However, Claim 1 does not explicitly disclose regarding how this time is determined or defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 2, 4-9, 11, 12-16, 18, 19, 21-23, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., (hereinafter Xu), U.S. Publication No. 2016/0373975, in view of Ahluwalia, U.S. Publication No. 2010/0067483.

As per claim 1, Xu discloses an apparatus [fig. 1, 7, paragraphs 0117, 0120, an apparatus], comprising:
at least one processor [fig. 1, 7, paragraphs 0117, 0120, at least one processor (executable on the processor)]; and
at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus [fig. 1, 7, paragraphs 0117, 0120, at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus (software may be stored as program instructions or computer readable codes executable on the processor on a non-transitory computer-readable medium)] to perform at least: 
supervising if a request to provide user plane connectivity for a user equipment [paragraphs 0005, 0007, provide user plane connectivity for a user equipment (serving gateway (SGW) 104 mainly provides the user-plane functions)] via a second connection through a second anchor entity is received [fig. 3, paragraphs 0044, 0045, supervising if a request to provide user plane connectivity for a user equipment via a second connection through a second anchor entity is received (MeNB sends a bearer addition request message to a target SeNB; secondary bearer)] and if the user plane connectivity for the paragraphs 0052, 0053, if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified (bearer established at the target SeNB in block 301 is different from the bearer previously established at the source SeNB)]; 
creating the second connection if the request is received [fig. 3, paragraphs 0047, creating the second connection if the request is received (target SeNB sends a bearer addition response message to the MeNB, the message carrying configuration information of the secondary bearer)]; and 
inhibiting transmitting of user plane data on the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection [paragraphs 0087, 0090, inhibiting transmitting of user plane data on the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].
Xu does not explicitly disclose wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second connection was created.
However, Ahluwalia inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received [fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Xu by inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received as taught by Ahluwalia because it would provide the Xu’s apparatus with the enhanced capability of performing handover whilst minimising packet loss and packet retransmission [Ahluwalia, paragraphs 0053, 0097].

As per claim 2, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code, are configured to cause the apparatus to further perform 
checking if the predefined event happens [paragraphs 0088, 0090, 0110, checking if the predefined event happens (sends a release request message)];  -2-
ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens [paragraphs 0088, 0090, 0107, 0109, ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens (SeNB resumes the data transmission/reception)]; and 
inhibiting transmitting the user plane data on the first connection if the predefined event happens [paragraphs 0088, 0090, 0110, inhibiting transmitting the user plane data on the first connection if the predefined event happens (suspends the data transmission/reception on this bearer)].  

As per claim 4, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform -3-
providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens [paragraphs 0087, 0090, providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].  

As per claim 5, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code, are configured to cause the apparatus to further perform 
indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection [paragraphs 0019, 0055, 0070, 0073, indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection (sends a RRC reconfiguration request message to the UE)].  

As per claim 7, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code, are configured to cause the apparatus to further perform 
tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited [paragraphs 0009, 0023, 0054, 0072, 0088, 0106, tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited (a bearer release request message)].  

As per claim 8, Xu discloses an apparatus [fig. 1, 7, paragraphs 0117, 0120, an apparatus], comprising:
at least one processor [fig. 1, 7, paragraphs 0117, 0120, at least one processor (executable on the processor)]; and
at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus [fig. 1, 7, paragraphs 0117, 0120, at least one memory including computer program code, wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus (software may be stored as program instructions or computer readable codes executable on the processor on a non-transitory computer-readable medium)] to at least perform: 
supervising if a request to host a second anchor counterpart is received [fig. 3, paragraphs 0044, 0045, supervising if a request to host a second anchor counterpart is received (MeNB sends a bearer addition request message to a target SeNB; secondary bearer)] and if a first anchor counterpart for providing user plane connectivity via a first paragraphs 0052, 0053, if a first anchor counterpart for providing user plane connectivity via a first anchor entity is hosted, the second anchor counterpart is for providing the user plane connectivity via a second anchor entity, and the first anchor identity is identified differently from the second anchor identity (bearer established at the target SeNB in block 301 is different from the bearer previously established at the source SeNB)]; 
creating the second anchor counterpart if the request is received [fig. 3, paragraphs 0047, creating the second anchor counterpart if the request is received (target SeNB sends a bearer addition response message to the MeNB, the message carrying configuration information of the secondary bearer)]; and 
inhibiting transmitting user plane data through the second anchor counterpart until a predefined event happens if the first anchor counterpart is hosted [paragraphs 0087, 0090, inhibiting transmitting user plane data through the second anchor counterpart until a predefined event happens if the first anchor counterpart is hosted (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].
Xu does not explicitly disclose wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second anchor counterpart was created.
However, Ahluwalia inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Xu by inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received as taught by Ahluwalia because it would provide the Xu’s apparatus with the enhanced capability of performing handover whilst minimising packet loss and packet retransmission [Ahluwalia, paragraphs 0053, 0097].

As per claim 9, Xu discloses the apparatus according to claim 8, wherein the at least one memory and the computer program code, are configured to cause the apparatus to further perform 
checking if the predefined event happens [paragraphs 0088, 0090, 0110, checking if the predefined event happens (sends a release request message)]; 
ceasing the inhibiting of the transmitting of the user plane data through the second anchor counterpart if the predefined event happens [paragraphs 0088, 0090, 0107, 0109, ceasing the inhibiting of the transmitting of the user plane data through the second anchor counterpart if the predefined event happens (SeNB resumes the data transmission/reception)]; and 
paragraphs 0088, 0090, 0110, inhibiting transmitting the user plane data through the first anchor counterpart if the predefined event happens (suspends the data transmission/reception on this bearer)].  

As per claim 11, Xu discloses the apparatus according to claim 8, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform 
maintaining the first anchor counterpart at least until the predefined event happens [paragraphs 0087, 0090, maintaining the first anchor counterpart at least until the predefined event happens (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].  

As per claim 12, Xu discloses the apparatus according to 
removing the first anchor counterpart at a time when the transmitting of the user plane data via the first anchor counterpart is inhibited [paragraphs 0009, 0023, 0054, 0072, 0088, 0106, removing the first anchor counterpart at a time when the transmitting of the user plane data via the first anchor counterpart is inhibited (a bearer release request message)].  

As per claim 13, Xu discloses the apparatus according to 
providing the user plane connectivity via plural radio links through the first anchor counterpart before the transmitting of the user plane data through the first anchor counterpart is inhibited [paragraphs 0019, 0054, 0065, 0072, 0112, providing the user plane connectivity via plural radio links through the first anchor counterpart before the transmitting of the user plane data through the first anchor counterpart is inhibited (bearers established at the target MeNB and the target SeNB)]; and 
providing the user plane connectivity via the plural radio links through the second anchor counterpart when the transmitting of the user plane data through the first anchor counterpart is inhibited [paragraphs 0019, 0054, 0065, providing the user plane connectivity via the plural radio links through the second anchor counterpart when the transmitting of the user plane data through the first anchor counterpart is inhibited (all the bearers at the SeNB)].  

As per claim 15, Xu discloses a method, comprising:
supervising if a request to provide user plane connectivity for a user equipment [paragraphs 0005, 0007, provide user plane connectivity for a user equipment (serving gateway (SGW) 104 mainly provides the user-plane functions)] via a second connection through a second anchor entity is received [fig. 3, paragraphs 0044, 0045, supervising if a request to provide user plane connectivity for a user equipment via a second connection through a second anchor entity is received (MeNB sends a bearer addition request message to a target SeNB; secondary bearer)] and if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified [paragraphs 0052, 0053, if the user plane connectivity for the user equipment is provided via a first connection through a first anchor entity, wherein the first anchor entity and the second anchor entity are differently identified (bearer established at the target SeNB in block 301 is different from the bearer previously established at the source SeNB)]; 
creating the second connection if the request is received [fig. 3, paragraphs 0047, creating the second connection if the request is received (target SeNB sends a bearer addition response message to the MeNB, the message carrying configuration information of the secondary bearer)]; and 
inhibiting transmitting of user plane data on the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection [paragraphs 0087, 0090, inhibiting transmitting of user plane data on the second connection until a predefined event happens if the user plane connectivity for the user equipment is provided via the first connection (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)], wherein the predefined event comprises at least one of: receiving an instruction not to transmit the user plane data via the first connection [fig. 5, paragraphs 0088, 0090, 0110, receiving an instruction not to transmit data (bearer suspending 503) on the second connection (suspends the data transmission/reception on this bearer (SeNB)) via the first connection (source MeNB sends a bearer suspending message to a source SeNB)].

However, Ahluwalia inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received [fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received as taught by Ahluwalia because it would provide the Xu’s method with the enhanced capability of performing handover whilst minimising packet loss and packet retransmission [Ahluwalia, paragraphs 0053, 0097].

As per claim 16, Xu discloses the method according to claim 15, further comprising: 
checking if the predefined event happens [paragraphs 0088, 0090, 0110, checking if the predefined event happens (sends a release request message)];  -2-
paragraphs 0088, 0090, 0107, 0109, ceasing the inhibiting of the transmitting of the user plane data on the second connection if the predefined event happens (SeNB resumes the data transmission/reception)]; and 
inhibiting transmitting the user plane data on the first connection if the predefined event happens [paragraphs 0088, 0090, 0110, inhibiting transmitting the user plane data on the first connection if the predefined event happens (suspends the data transmission/reception on this bearer)].  
 
As per claim 18, Xu discloses the method according to claim 15, further comprising
providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens [paragraphs 0087, 0090, providing the user plane connectivity for the user equipment via the first connection at least until the predefined event happens (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].  

As per claim 19, Xu discloses the method according to claim 15, further comprising 
indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection [paragraphs 0019, 0055, 0070, 0073, indicating to the user equipment, if the predefined event happens, that the user plane data are transmitted via the second connection (sends a RRC reconfiguration request message to the UE)].  

As per claim 21, Xu discloses the method according to claim 15, further comprising 
tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited [paragraphs 0009, 0023, 0054, 0072, 0088, 0106, tearing down the first connection at a time when the transmitting of the user plane data on the first connection is inhibited (a bearer release request message)].  

As per claim 22, Xu discloses a method, comprising
supervising if a request to host a second anchor counterpart is received [fig. 3, paragraphs 0044, 0045, supervising if a request to host a second anchor counterpart is received (MeNB sends a bearer addition request message to a target SeNB; secondary bearer)] and if a first anchor counterpart for providing user plane connectivity via a first anchor entity is hosted, the second anchor counterpart is for providing the user plane connectivity via a second anchor entity, and the first anchor identity is identified differently from the second anchor identity [paragraphs 0052, 0053, if a first anchor counterpart for providing user plane connectivity via a first anchor entity is hosted, the second anchor counterpart is for providing the user plane connectivity via a second anchor entity, and the first anchor identity is identified differently from the second anchor identity (bearer established at the target SeNB in block 301 is different from the bearer previously established at the source SeNB)]; 
fig. 3, paragraphs 0047, creating the second anchor counterpart if the request is received (target SeNB sends a bearer addition response message to the MeNB, the message carrying configuration information of the secondary bearer)]; and 
inhibiting transmitting user plane data through the second anchor counterpart until a predefined event happens if the first anchor counterpart is hosted [paragraphs 0087, 0090, inhibiting transmitting user plane data through the second anchor counterpart until a predefined event happens if the first anchor counterpart is hosted (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].
Xu does not explicitly disclose wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second anchor counterpart was created.
However, Ahluwalia inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received [fig. 6, paragraphs 0063, 0074-0079, 0089,  inhibiting transmitting of user plane data until a predefined event happens, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received (the data flow should desirably be stopped at an appropriate instant in time during the handover execution phase)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by inhibiting transmitting of user plane data until a predefined event happens, wherein the Ahluwalia, paragraphs 0053, 0097].

As per claim 23, Xu discloses the method according to claim 22, further comprising
checking if the predefined event happens [paragraphs 0088, 0090, 0110, checking if the predefined event happens (sends a release request message)]; 
ceasing the inhibiting of the transmitting of the user plane data through the second anchor counterpart if the predefined event happens [paragraphs 0088, 0090, 0107, 0109, ceasing the inhibiting of the transmitting of the user plane data through the second anchor counterpart if the predefined event happens (SeNB resumes the data transmission/reception)]; and 
inhibiting transmitting the user plane data through the first anchor counterpart if the predefined event happens [paragraphs 0088, 0090, 0110, inhibiting transmitting the user plane data through the first anchor counterpart if the predefined event happens (suspends the data transmission/reception on this bearer)].  

As per claim 25, Xu discloses the method according to claim 22, further comprising 
maintaining the first anchor counterpart at least until the predefined event happens [paragraphs 0087, 0090, maintaining the first anchor counterpart at least until the predefined event happens (secondary bearer originally established at the source SeNB is not switched to the target MeNB, i.e., still held at the source SeNB)].  

As per claim 26, Xu discloses the method according to claim 22, further comprising
removing the first anchor counterpart at a time when the transmitting of the user plane data via the first anchor counterpart is inhibited [paragraphs 0009, 0023, 0054, 0072, 0088, 0106, removing the first anchor counterpart at a time when the transmitting of the user plane data via the first anchor counterpart is inhibited (a bearer release request message)].  

As per claim 27, Xu discloses the method according to claim 22, further comprising 
providing the user plane connectivity via plural radio links through the first anchor counterpart before the transmitting of the user plane data through the first anchor counterpart is inhibited [paragraphs 0019, 0054, 0065, 0072, 0112, providing the user plane connectivity via plural radio links through the first anchor counterpart before the transmitting of the user plane data through the first anchor counterpart is inhibited (bearers established at the target MeNB and the target SeNB)]; and 
providing the user plane connectivity via the plural radio links through the second anchor counterpart when the transmitting of the user plane data through the first anchor counterpart is inhibited [paragraphs 0019, 0054, 0065, providing the user plane connectivity via the plural radio links through the second anchor counterpart when the transmitting of the user plane data through the first anchor counterpart is inhibited (all the bearers at the SeNB)].  

As per claim 29, Xu discloses a computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out the method according to paragraphs 0119, 0120, (non-transitory computer readable recording medium can also be distributed over network coupled computer systems so that the computer readable code is stored and executed)].

Claims 6, 14, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Wang et al., (hereinafter Wang), U.S. Publication No. 2017/0289879.

As per claim 6, Xu discloses the apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to cause the apparatus to further perform 
numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently [paragraphs 0058, 0077, numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently (sends a sequence numbering (SN) status message)]; 
Xu does not explicitly disclose numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that 
However, Wang teaches numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited [paragraphs 0071, 0089, 0093, 0094, 0105, numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited (PDCP PDUs which are subsequently received)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently as taught by Wang because it would provide the Xu’s method with the enhanced capability of providing joint data transmission services for user equipment [Wang, paragraphs 0003-0004].

As per claim 14, Xu discloses the apparatus according to 
numbering packet data units of the user plane data transmitted via the first anchor entity subsequently [paragraphs 0058, 0077, numbering packet data units of the user plane data transmitted via the first anchor entity subsequently (sends a sequence numbering (SN) status message)]; 
Xu does not explicitly disclose numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited.  
However, Wang teaches numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited [paragraphs 0071, 0089, 0093, 0094, 0105, numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited (PDCP PDUs which are subsequently received)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by numbering packet data units of the user plane data transmitted via the second anchor entity subsequently as taught by Wang because it would provide the Xu’s method with the enhanced capability of providing joint data transmission services for user equipment [Wang, paragraphs 0003-0004].

As per claim 20, Xu discloses the method according to claim 15, further comprising
numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently [paragraphs 0058, 0077, numbering packet data units of the user plane data transmitted to the user equipment on the first connection subsequently (sends a sequence numbering (SN) status message)]; 
Xu does not explicitly disclose numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited.  
However, Wang teaches numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that paragraphs 0071, 0089, 0093, 0094, 0105, numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently and such that a first packet data unit of the user plane data transmitted on the second connection after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit of the user plane data transmitted on the first connection before the transmitting on the first connection is inhibited (PDCP PDUs which are subsequently received)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by numbering packet data units of the user plane data transmitted to the user equipment on the second connection subsequently as taught by Wang because it would provide the Xu’s method with the enhanced capability of providing joint data transmission services for user equipment [Wang, paragraphs 0003-0004].

As per claim 28, Xu discloses the method according to claim 22, further comprising
numbering packet data units of the user plane data transmitted via the first anchor entity subsequently [paragraphs 0058, 0077, numbering packet data units of the user plane data transmitted via the first anchor entity subsequently (sends a sequence numbering (SN) status message)]; 

However, Wang teaches numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited [paragraphs 0071, 0089, 0093, 0094, 0105, numbering packet data units of the user plane data transmitted via the second anchor entity subsequently and such that a first packet data unit of the user plane data transmitted via the second anchor entity after the transmitting through the first anchor counterpart is inhibited is a direct successor of a last packet data unit of the user plane data transmitted the first anchor counterpart before the transmitting through the first anchor counterpart is inhibited (PDCP PDUs which are subsequently received)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Xu by numbering packet data units of the user plane data transmitted via the second anchor entity subsequently as taught by Wang because it would provide the Xu’s method with Wang, paragraphs 0003-0004].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469